Title: To Benjamin Franklin from James Partridge, 3 March 1785
From: Partridge, James
To: Franklin, Benjamin


				
					Sir
					Paris 3d March 1785
				
				The packet sent me for Mrs Barry shall be taken care of, & this letter for Governor Pownal as it relates to her affairs I shall deliver my self & shall be glad if he can say any thing that may be advantageous to the good little Woman.
				My Niece & I return you our warmest thanks for your polite wishes on our journey & for the many Civilities shew’d us at your House.
				If ever you should have any occurrences in Italy in which I could be any ways useful to you, I beg you will favor me with your Commands, & if any of your friends pass through Leghorn I hope you will give them a line of introduction to my house that I may shew them every Civility in my power & convince them & you of the great Respect with which I have the honour to be Sir your most obedient & most humble Servt
				
					James Partridge:
				
			 
				Notation: James Partridge 3 March 1785
			